Exhibit 10.4

 

UNITED STATES BANKRUPTCY COURT

 

SOUTHERN DISTRICT OF NEW YORK

 

 

 

x

 

In re:

:

Chapter 11

 

:

 

Aegerion Pharmaceuticals, Inc., et al.,(1)

:

Case No. 19-11632 (MG)

 

:

 

Debtors.

:

(Jointly Administered)

 

x

 

 

ORDER AUTHORIZING IMPLEMENTATION OF (A) KEY

EXECUTIVE INCENTIVE PLAN, AND (B) KEY EMPLOYEE RETENTION PLAN

 

Upon the motion (the “Motion”)(2) of the debtors and debtors in possession in
the above-captioned cases (collectively, the “Debtors”) for an order (this
“Order”), pursuant to sections 363(b) and 503(c) of the Bankruptcy Code and
Bankruptcy Rule 6004, authorizing the implementation of the Debtors’ (a) key
executive incentive plan (the “KEIP”) and (b) key employee retention plan (the
“KERP”), as more fully described in the Motion [ECF No. 59]; and upon the
declaration of John R. Castellano filed in support of the Motion [ECF No. 59,
Ex. B]; and the Debtors having filed a statement in support of the Motion (the
“Statement”) [ECF No. 178]; and upon the supplemental declaration of John R.
Castellano in support of the Motion [ECF No. 178, Ex. A]; and this Court having
jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334; and
this being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue of these
cases and the Motion in this district being proper pursuant to 28 U.S.C. §§ 1408
and 1409; and due and sufficient notice of the Motion having been given, and it
appearing that no other or further notice need be provided; and a hearing having
been held on July 11, 2019 to consider the relief requested in the Motion (the
“Hearing”); and upon the record of the Hearing

 

--------------------------------------------------------------------------------

(1)                                 The Debtors in these chapter 11 cases and
the last four digits of each Debtor’s federal taxpayer identification number are
Aegerion Pharmaceuticals, Inc. (0116), and Aegerion Pharmaceuticals
Holdings, Inc. (1331). The Debtors’ executive headquarters are located at 245
First Street, Riverview II, 18th Floor, Cambridge, MA 02142.

 

(2)                                 Capitalized terms used but not defined
herein shall have the meanings given to them in the Motion.

 

--------------------------------------------------------------------------------



 

and all of the proceedings held before the Court; and the Court having found and
determined that the relief sought in the Motion is in the best interests of the
Debtors, their estates, their creditors, and other parties in interest; and
after due deliberation and sufficient cause appearing therefor, it is hereby

 

ORDERED that:

 

1.             The Motion is granted to the extent set forth herein.

 

2.             The KEIP (as modified as reflected in the Statement) is approved.

 

3.             The KERP (as modified as reflected in the Statement) is approved.

 

4.             The Debtors are authorized, pursuant to sections 363(b) and
503(c) of the Bankruptcy Code, to take all actions necessary to implement the
KEIP and KERP on the terms and conditions set forth in the Motion in the
ordinary course, including, but not limited to, making payments pursuant to the
terms of the KEIP and KERP.

 

5.             The Debtors are authorized to make KEIP Payments to Novelion
pursuant to the amended Shared Services Agreements, subject to the terms of this
Order and the Interim Order (I) Authorizing the Debtors to Continue Operating
Under the Terms of the Shared Services Agreements, as Amended, and (II) Granting
Related Relief [ECF No. 151] (the

 

“Interim Shared Services Order”).

 

6.             Notwithstanding anything to the contrary in the Motion, the
declarations filed in support of the Motion, the Statement or this Order, the
Official Committee of Unsecured Creditors (the “Committee”) reserves all rights
to review, investigate and/or challenge any prepetition payments made pursuant
to the KEIP and KERP, including without limitation any rights or claims arising
under chapter 5 of the Bankruptcy Code.

 

2

--------------------------------------------------------------------------------



 

7.             Pursuant to the Interim Shared Services Order, the Committee
shall have the right to object to any payments made thereunder, including any
payments made on account of the Novelion KEIP, provided that such objections
shall be filed by the Committee by the date that is no later than the Committee
Challenge Deadline (as defined in the Final DIP Order), as may be extended in
accordance therewith.

 

8.             Bankruptcy Rule 6004(a) is waived for the purposes of the Motion,
and notwithstanding any applicability of Bankruptcy Rule 6004(h), the terms and
conditions of this Order shall be immediately effective and enforceable upon its
entry.

 

9.             The Debtors are authorized to take all steps reasonable and
necessary to carry out this Order.

 

10.          Notwithstanding anything to the contrary in this Order, any payment
made, or authorization contained, hereunder shall be subject to the requirements
imposed on the Debtors under any debtor-in-possession financing and/or cash
collateral order.

 

11.          This Court shall retain jurisdiction to hear and determine all
matters arising from or related to the implementation or interpretation of this
Order.

 

IT IS SO ORDERED.

 

Dated:  July 11, 2019

 

New York, New York

 

 

 

 

/s/ Martin Glenn

 

MARTIN GLENN

 

United States Bankruptcy Judge

 

3

--------------------------------------------------------------------------------